Silver Standard Resources Inc. Consolidated Balance Sheets As at March 31, 2010 (expressed in thousands of United States dollars - unaudited) March 31 December 31 Note $ $ Assets Current assets Cash and cash equivalents Accounts receivable Marketable securities 3b Inventories 4 Prepaid expenses and deposits Asset held for sale 5 - Restricted cash Convertible debenture 3c Value added tax recoverable Mineral properties and property, plant, and equipment 5 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities Accrued interest on convertible notes 6 Current portion of asset retirement obligations Asset retirement obligations Taxes payable Future income tax liability Long-term convertible notes 6 Non-controlling interest Shareholders' Equity Share capital Value assigned to stock options Value assigned to convertible notes Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Commitments (note 3d) Subsequent events (note 13) Approved on behalf of the Board of Directors “John R. Brodie” John R. Brodie,FCA (Chairman of the Audit Committee) “Peter W. Tomsett” Peter W. Tomsett (Director) The accompanying notes are an integral part of the consolidated financial statements 1 Silver Standard Resources Inc. Consolidated Statements of Earnings (Loss) For the three months ended March 31, 2010 and 2009 (expressed in thousands of United States dollars, except per share amounts - unaudited) Three months ended March 31 Note $ $ Revenue - Cost of sales - Depletion, depreciation and amortization - Loss from mine operations (16,704 ) - General and administration Stock-based compensation 7 Property examination and exploration 2 Reclamation and accretion 78 Loss from operations ) ) Other income (expenses) Investment income Foreign exchange loss ) ) Other income 11 Interest expense 6 ) - Loss before income taxes ) ) Income tax recovery (expense): Current income taxes ) Future income taxes 3b 45 Loss for the period ) ) Weighted average shares outstanding (thousands) Basic and diluted Loss per common share Basic and diluted loss per share ) ) The accompanying notes are an integral part of the consolidated financial statements 2 Silver Standard Resources Inc. Consolidated Statements of Cash Flows For the three months ended March 31, 2010 and 2009 (expressed in thousands of United States dollars - unaudited) Three months ended March 31 Note $ $ Operating activities Loss for the period ) ) Items not affecting cash Depletion, depreciation and amortization 42 Stock-based compensation Asset retirement obligations 71 Gain on sale of investments and assets ) - Unrealized loss on held-for-trading financial instruments 4 Accretion expense on convertible notes - Interest income on convertible debenture ) ) Write-down of mineral properties - Future income tax recovery ) ) Foreign exchange (gain) loss ) Increase (decrease) in non-cash working capital items 10 ) Cash used in operating activities ) ) Financing activities Shares issued for cash Share issue costs ) ) Cash generated by financing activities Investing activities Mineral property costs ) ) Property, plant and equipment ) ) Increase in value added tax recoverable (net) ) ) Proceeds from sale of marketable securities - Net proceeds from sale of mineral property - Cash used in investing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents - Beginning of period Cash and cash equivalents - End of period Supplementary cash flow information (note 10) The accompanying notes are an integral part of the consolidated financial statements 3 Silver Standard Resources Inc. Consolidated Statements of Comprehensive Income (Loss) For the three months ended March 31, 2010 and 2009 (expressed in thousands of United States dollars - unaudited) Three months ended March 31 Note $ $ Loss for the period ) ) Other comprehensive loss Unrealized gain on marketable securities, net of tax 3b Realized gain on sale of marketable securities, net of tax 3b ) - Foreign exchange gain (loss) on marketable securities ) Other comprehensive loss for the period ) ) Comprehensive loss for the period ) ) The accompanying notes are an integral part of the consolidated financial statements 4 Silver Standard Resources Inc. Consolidated Statements of Shareholders’ Equity For the three months ended March 31, 2010 (expressed in thousands of United States dollars - unaudited) Values Values Accumulated Common Shares assigned assigned to other Total Number of to stock convertible Contributed comprehensive shareholders' shares Amount options notes Surplus income (loss) Deficit equity (thousands) $ Balance, December 31, 2007 - ) Issued for cash: Exercise of options - Value assigned to options granted - Value of options exercised - ) - Value assigned to convertible notes - Other comprehensive loss - ) - ) Loss for the year - ) ) Balance, December 31, 2008 ) ) Issued for cash: Public offering - Share issue costs - ) - ) Exercise of options 28 - Value assigned to options granted - Value of options exercised - ) - Other comprehensive loss - ) - ) Loss for the period - ) ) Balance, March 31, 2009 ) ) Issued for cash: Public offering - Share issue costs - ) - ) Exercise of options - Value assigned to options granted - Value of options exercised - ) - Other comprehensive income - Loss for the period - ) ) Balance, December 31, 2009 ) ) Issued for cash: Public offering - Share issue costs - ) - ) Exercise of options 29 - Value assigned to options granted - Value of options exercised - ) - Other comprehensive loss - ) - ) Loss for the period - ) ) Balance, March 31, 2010 ) ) The accompanying notes are an integral part of the consolidated financial statements 5 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 1 NATURE OF OPERATIONS We are a silver resource company that has assembled a portfolio of silver-dominant projects since 1994.These projects are located in seven countries in the Americas and Australia.With the Pirquitas Project entering production in December 2009, we are now focused on operating and producing silver from our Pirquitas Mine, and on advancing our other principal projects and project pipeline.These include San Luis, Pitarrilla, Diablillos, Snowfield, Brucejack and San Agustin projects.In addition to our principal projects, we hold a geologically-diverse portfolio of other predominantly silver projects in various stages of exploration.Certain of our projects also contain significant gold resources.Prior to the year ended December 31, 2009, we were a development stage company. Management has estimated that we will have adequate funds from existing working capital to meet our corporate, development, administrative and property obligations for the coming year.We will periodically need to obtain additional financing (see note 7 – Shareholders’ Equity), and while we have been successful in the past, there can be no assurance that we will be able to do so in the future. The recoverability of the amounts shown for mineral properties and related deferred costs is dependent upon the existence of economically recoverable reserves, our ability to obtain necessary financing to complete the development of those properties, and upon future profitable production. The amounts shown as deferred expenditures and property acquisition costs represent net costs to date, less amounts amortized and/or written-off, and do not necessarily represent present or future values. 2 SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These unaudited interim consolidated financial statements follow the same accounting policies as our most recent audited annual consolidated financial statements.These statements do not contain all of the information required for annual financial statements and should be read in conjunction with our annual consolidated financial statements.In the opinion of management, all of the adjustments necessary to fairly present the consolidated financial statements set forth herein have been made.We have reclassified certain comparative figures to reflect the presentation used in our most recent annual consolidated financial statements, including consolidating gain on sale of marketable securities and other investments, unrealized loss on financial instruments held-for-trading, gain on sale of mineral property and property, plant and equipment and write-down of mineral property as other income (expense) on the Consolidated Statement of Earnings (Loss) and allocating financing activities on the Consolidated Statements of Cash Flows between shares issued for cash and share issue costs. Changes in Accounting Policies Business combinations and related sections Effective January 1, 2010, we elected to adopt Chartered Accountants Handbook (“CICA”) Handbook Sections 1582, “Business Combinations”, 1601, “Consolidated Financial Statements”, and 1602 “Non-Controlling Interests” on a prospective basis.The adoption of these standards did not have a material impact on our consolidated financial statements. 6 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 2SIGNIFICANT ACCOUNTING POLICIES (Cont’d) Financial Instruments Amendments to Canadian Institute of Chartered Accountants Handbook (“CICA”) Handbook Section 3855, “Financial Instruments – Recognition and Measurement”, related to clarification on the recognition of prepayment options embedded in a debt instrument and on the calculation of interest on a financial asset after recognition of an impairment loss are effective January 1, 2011 on a prospective basis, with early adoption permitted.We have elected to adopt this standard on a prospective basis effective January 1, 2010.The adoption of these amendments did not have a material impact on our consolidated financial statements. Recent accounting pronouncements Recent accounting pronouncements issued which may impact us in the future are as follows: International Financial Reporting Standards Effective January 1, 2011, our primary basis of accounting will change to International Financial Reporting Standards. 3FINANCIAL INSTRUMENTS As at March 31, 2010, the carrying and fair values of our financial instruments by category are as follows: March 31, 2010 Held for Loans & Available Other financial Carrying Fair trading receivables for sale liabilities value value $ Financial assets Cash and cash equivalents - - - Accounts receivable - - - Marketable securities (note 3b) - - - Restricted cash - - - Convertible debenture (note 3c) (1) - - - Financial liabilities Accounts payable and accruedliabilities - - - Convertible notes (note 6) (2) - (1) The fair value of our convertible debenture is estimated using the discounted cash flow method at market rates on the balance sheet date.The fair value relates to both the debt and equity components of our convertible debenture. (2) The fair value of our convertible notes is estimated using average market quoted prices provided by market makers in the over-the-countermarket on the balance sheet date. 7 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 3FINANCIAL INSTRUMENTS (Cont’d) (a)Fair value hierarchy CICA Handbook Section 3862 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. Fair Value at March 31, 2010 Total Level 1 Level 2 Level 3 $ Assets: Cash and cash equivalents - - Marketable securities - - Trade receivables from provisional invoices - - Restricted cash - - Convertible debenture receivable - - Derivatives - - - Liabilities: Long-term convertible notes - (b)Marketable Securities At March 31, 2010, we held marketable securities designated as available-for-sale with total fair value of $24,862,000 (December 31, 2009 - $17,863,000) and total cost of $16,280,000 (December 31, 2009 - $7,732,000).The mark-to-market gain (loss) recognized in Other Comprehensive Loss for these instruments is as follows: Three months ended March 31 $ $ Unrealized gain on marketable securities Future tax recovery in OCI ) ) Realized gains included in net loss, net of tax - $357 (2009 - $nil) ) - ) We did not hold any financial instruments designated as held-for-trading at March 31, 2010 or at December31, 2009. 8 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 3 FINANCIAL INSTRUMENTS (Cont’d) (c)Convertible debenture receivable In July 2008, we received a C$10 million convertible debenture from Aurcana Corporation (“Aurcana”) as part of the consideration we received for the sale of the Shafter Silver Project.In July 2009, Aurcana negotiated a revision to the coupon rate on the debenture from 3% per year to 1.5% in the first year and 4% per year thereafter. At March 31, 2010, the carrying value of the debenture was $6,230,000 (December 31, 2009 - $6,081,000).Of this amount, $5,979,000 (December 31, 2009 - $5,606,000) represents the carrying value of the note receivable component estimated using the discounted cash flow model method and $251,000 (December 31, 2009 - $475,000) represents the fair value of the conversion feature using the Black-Scholes method. For the three months ended March 31, 2010, interest and accretion income of $292,000 (March 31, 2009 - $237,000) was recorded in earnings in relation to the note receivable component and an unrealized loss of $237,000 (March 31, 2009 - 4,000) was recorded in relation to adjusting the fair value of the conversion feature. (d)Financial Risk Management Our activities expose us to a variety of financial risks, including credit risk, liquidity risk and market risk.From time to time, we may use foreign exchange contracts, commodity price contracts and interest rate swaps to manage exposure to fluctuations in foreign exchange, metal prices and interest rates.We do not have a practice of trading derivatives.In the past, our use of derivatives was limited to specific programs to manage fluctuations in foreign exchange risk, which are subject to the oversight of the Board of Directors. Credit Risk Credit risk arises from the non-performance by counterparties of contractual financial obligations.Our credit risk arises primarily with respect to our cash and cash equivalents, accounts receivable, convertible debenture receivable and value added tax recoverable.We have established internal policies to mitigate our exposure to credit risk, including limiting the concentration of credit risk, ensuring a minimum credit worthiness of customers and monitoring liquidity of available funds.We manage our credit risk on cash and cash equivalents by investing only in government obligations and the credit risk associated with these investments is considered to be low. During the three months ended March 31, 2010, we sold all of our concentrate production to one customer.Our customer is a large international organization and our credit risk associated with trade receivables is considered to be low.We have not experienced any bad debts with this customer. Argentinean law states that valued added tax (“VAT”) paid is recoverable once the company reaches the production stage.We commenced production at our Pirquitas property on December 1, 2009 and as a result, we are in the process of applying to the Argentinean government to recover our VAT. 9 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 3 FINANCIAL INSTRUMENTS (Cont’d) Our maximum exposure to credit risk at March 31, 2010 is as follows: March 31 December 31 $ $ Cash and cash equivalents Accounts receivable Convertible debenture receivable Value added tax recoverable Liquidity Risk Liquidity risk is the risk that we will encounter difficulty in meeting obligations associated with financial liabilities.We have in place a planning and budgeting process to assist in determining the funds required to support our normal operating requirements on an ongoing basis as well as our expansion plans.We manage liquidity risk by ensuring sufficient resources are available to meet short-term business requirements, taking into account our anticipated cash flows from operations and our cash and cash equivalent balances. We ensure that there is sufficient capital to meet our long-term obligations by continuously monitoring and reviewing actual and forecasted cash flows, and match the maturity profile of financial assets to development, capital and operating needs.If necessary, we may raise funds through the issuance of debt, equity, or monetization of non-core assets.We believe our sources will be sufficient to cover our short-term and long-term cash requirements. We enter into contracts that give rise to commitments for future minimum payments in the normal course of business.The following table summarizes the remaining undiscounted contractual maturities of our financial liabilities and operating and capital commitments at March 31: Less than 1 to 3 4 to 5 Over 5 1 year years years years Total $ Accounts payable and accrued liabilities - - - Asset retirement obligations 341 2,486 2,404 19,135 24,366 Long-term convertible note repayments * - - - Interest on convertible notes * - - Capital expenditure commitments - Minimum rental and lease payments - * Convertible notes are due in 2028 but are expected to be repaid in 2013.The notes bear an interest rate of 4.5% per annum and are convertible into common shares at a fixed conversion rate upon specified events. 10 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 3 FINANCIAL INSTRUMENTS (Cont’d) Market Risk i)Foreign Exchange Risk We operate projects in seven different countries and therefore, foreign exchange risk exposures arise from transactions denominated in foreign currencies.Our foreign exchange risk arises primarily with respect to the Canadian dollar and Argentine peso. As at March 31, our exposure to foreign exchange risk in currencies other than the U.S. dollar is as follows: March 31, 2010 Cash and cash equivalents and restricted cash Convertible debenture Value added tax recoverable Accounts payable and accrued liabilities $ Canadian dollar - Mexican peso - 64 Argentinean peso - Australian dollar - - Peruvian soles - - During the three months ended March 31, 2010, we recognized a foreign exchange loss of $507,000 (March31,2009 –$1,035,000).Based on the above net exposures at March 31, 2010, a 10% change in the above currencies against the U.S. dollar would result in $5,846,000 change in our net earnings. ii)Interest Rate Risk Our interest rate risk mainly arises from the interest rate impact on our cash and cash equivalents.Cash and cash equivalents earn interest based on market interest rates.Our long-term note receivable and long-term debt have fixed interest rates and are not exposed to interest rate risk. As at March 31, 2010, the weighted average interest rate of our cash equivalents investment was 0.07%.With other variables unchanged, a 1% change in the interest rate would result in a $167,000 (March 31, 2009 - $253,000) change in our net earnings. 11 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 3 FINANCIAL INSTRUMENTS (Cont’d) iii)Commodity Price Risk Our profitability and long-term viability will depend, in large part, on the market price of silver, gold, tin, zinc, lead and copper. The market prices for these metals are volatile and are affected by numerous factors beyond our control, including: · global or regional consumption patterns; · the supply of, and demand for, these metals; · speculative activities; · the availability and costs of metal substitutes; · expectations for inflation; and · political and economic conditions, including interest rates and currency values. We cannot predict the effect of these factors on metal prices. A decrease in the market price of silver and other metals would affect the profitability of the Pirquitas mine and could affect our ability to finance the exploration and development of any of our other mineral properties. The market price of silver and other metals may be subject to significant fluctuations.In particular, an increase in worldwide supply, and consequent downward pressure on prices, may result over the longer term from increased silver production from mines developed or expanded as a result of current metal price levels. 4 INVENTORIES March 31 December 31 $ $ Finished goods Work in process Stockpiled ore Materials and supplies The amount of inventories recognized as an expense during the three months ended March 31, 2010 is $25,861,000 (March 31, 2009 - $nil) included in operating costs.Total inventory impairment for the three months ended March 31, 2010 included in operating costs is $13,547,000 (March 31, 2009 - $nil) resulting from production costs being higher than the net realizable value of inventory during the continued ramp up in the quarter following the commencement of production at December 1, 2009. 12 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 5MINERAL PROPERTIES AND PROPERTY, PLANT AND EQUIPMENT March 31, 2010 December 31, 2009 Accum. Net Book Accum. Net Book Cost Amort. Value Cost Amort. Value $ Mineral properties Depletable producing properties ) ) Non-depletable exploration properties - - ) ) Construction in progress Pirquitas, Argentina - - Property, plant and equipment Building, mining equipment and machinery ) ) Other ) During the three months ended March 31, 2010, we recorded $4,759,000 (March 31, 2009 – $295,000) of depreciation on property, plant, and equipment, of which $74,000 (March 31, 2009 – $42,000) was charged to the Consolidated Statements of Earnings (Loss), $21,000 (March 31, 2009 – $253,000) was deferred as mineral property costs and $4,664,000 (March 31, 2009 – $nil) was allocated to inventory.In addition, we recorded $1,725,000 (March 31, 2009 - $nil) of depletion on producing properties which was allocated to inventory. At December 31, mineral property costs are as follows: March 31, 2010 December 31, 2009 Acquisition Exploration Future tax Total Total costs costs effects Exploration Projects $ Diablillos, Argentina - Bowdens, Australia Snowfield, Canada - BruceJack, Canada - Sunrise Lake, Canada 64 - Challacollo, Chile Pitarrilla, Mexico San Marcial, Mexico Veta Colorada, Mexico Berenguela, Peru San Luis, Peru Candelaria, United States Maverick Springs, United States 41 Other exploration projects Exploration Project Held for Sale Silvertip, Canada - 13 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 5MINERAL PROPERTIES AND PROPERTY, PLANT AND EQUIPMENT (Cont’d) In February 2010, we completed the sale of our 100% interest in the Silvertip property located in British Columbia, Canada to Silvercorp Metals Inc. (“Silvercorp”).Under the terms of the agreement, Silvercorp paid us total consideration of $14,957,000, including 1,200,000 common shares of Silvercorp with a fair value of $7,832,000.The sale resulted in an after-tax gain of $13,073,000. During the three months ended March 31, 2009, we allowed our mineral rights for the La Bandera project ($58,000) in Mexico and Veca project ($319,000) in Peru to lapse.As a result, a $377,000 write-down of mineral properties was recorded to net loss for the period. 6LONG-TERM CONVERTIBLE NOTES In February 2008, we sold $138,000,000 in senior convertible notes (“Notes”).The face value of the Notes was allocated between debt and equity components at initial recognition for accounting purposes.The fair value of the debt portion of $99,144,000 was estimated using a discounted cash flow model method.The fair value of the equity component of $38,856,000 was estimated using the residual value method. At March 31, 2010, the carrying value of accrued interest related to the Notes was $501,000 (December31,2009 - $2,076,000) and the long-term portion was $112,553,000 (December 31, 2009 - $110,739,000).During the three months ended March 31, 2010, accretion expense and interest expense related to the convertible notes was $1,818,000 (March 31, 2009 - $1,531,000) and $1,536,000 (March31,2009 - $1,644,000), respectively.Of this amount, interest and accretion expense of $3,354,000 (March31,2009 – $nil) was recognized as expense and $nil (March 31, 2009 – $3,175,000) was capitalized to construction in progress. 7SHAREHOLDERS’ EQUITY (a) Capital Stock At March 31, 2010, we had unlimited authorized common shares and 78,723,229 common shares issued and outstanding (December 31, 2009 – 71,964,708). During the three months ended March 31, 2010, we closed a public share offerings of 6,729,000 common shares at a price of $17.00 per share, for aggregate gross proceeds of $114,389,000. After deducting underwriting fees and estimated offering expenses of $6,355,000, net proceeds were $108,034,000. During the three months ended March 31, 2009, we closed a public share offerings of 5,826,000 common shares at a price of $17.00 per share, for aggregate gross proceeds of $99,037,000. After deducting underwriting fees and estimated offering expenses of $5,648,000, net proceeds were $93,389,000. 14 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 7SHAREHOLDERS’ EQUITY (Cont’d) (b) Stock Options At March 31, 2010, the total number of options outstanding was 5,231,184 with exercise prices ranging from C$10.50 to C$40.62 with weighted average remaining lives of 3.8 years.This represents 7.3% of issued and outstanding capital. No options were granted during the three months ended March 31, 2010 and 2009. The allocation of stock based compensation was as follow: Three Months Ended March 31 $ $ Consolidated Balance Sheets Mineral property costs 23 Consolidated Statements of Earnings (Loss) Stock based compensation - Employee salaries and benefits Stock based compensation - General and administration Total stock based compensation 8RELATED PARTY TRANSACTIONS During the three months ended March 31, 2010, we recorded administrative, technical services and expense reimbursements of $19,000(March 31, 2009 - $197,000) from companies related by common directors or officers.At March 31, 2010, accounts receivable include $2,000(December 31, 2009 - $35,000) from these related parties.Any amounts due from related parties are non-interest bearing and without specific terms of repayment.Any transactions for expense reimbursement with related parties are at normal business terms. 9CAPITAL RISK MANAGEMENT Our objectives when managing capital are: · to safeguard our ability to continue as a going concern in order to pursue the development of our mineral properties · to provide an adequate return to shareholders · to maintain a flexible capital structure which optimizes the cost of capital · to meet our long term debt obligations In order to facilitate the management of our capital requirements, we prepare annual expenditure budgets and continuously monitor and review actual and forecasted cash flow.The annual and updated budgets are approved and monitored by the Board of Directors. 15 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 9CAPITAL RISK MANAGEMENT (Cont’d) To maintain the capital structure, we may, from time to time, attempt to issue new shares, issue new debt or dispose of assets (note 5).We expect our current capital resources will be sufficient to carry out our exploration plans and support operations through the current operating period. 10 SUPPLEMENTARY CASH FLOW INFORMATION The following table summarizes the changes in operating working capital items, non-cash investing activities and interest and taxes paid during the three months ended March 31, 2010 and 2009: Increase (decrease) in non-cash working Three months ended March 31 capital items $ $ Accounts receivable ) 21 Prepaid expenses and deposits ) 81 Inventory ) Accounts payable, accrued liabilities and current portion of asset retirement obligation ) Accrued interest on convertible debt ) ) Current portion of taxes payable - ) ) Non-cash investing activities Shares received for sale of mineral property - Interest and taxes paid Interest paid 16 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 11 OTHER INCOME (EXPENSE) Three months ended March 31 Note $ $ Gain on sale of marketable securities and other investments 3b Unrealized loss on financial instruments held-for-trading 3c ) (4 ) Gain on sale of mineral property and property, plant and equipment 5 - Write down of mineral property 5 - ) 12SEGMENTED FINANCIAL INFORMATION All of our operations are within the mining industry and our major product is silver concentrate.Our activities include the exploration and development of silver-dominant mineral properties located in seven countries and the production of silver concentrate at the Pirquitas mine in Argentina.The reported segments are those operations whose operating results are reviewed by the Chief Executive Officer on a regular basis.Our exploration activities have been aggregated and reported as a non-operating segment as a result of meeting certain quantitative guidelines.At March 31, 2010 our exploration properties were considered a reportable segment as total assets exceeded 10% of our total consolidated assets. Our reportable segments for the three months ended March 31, 2010 are as follows: Pirquitas Mine Exploration and Development Properties Corporate and Other Total $ Revenue from external customers (a) - - Cost of sales (b) ) - ) ) General and administration ) - ) ) Other (c) ) ) Loss before income taxes ) ) ) Income tax recovery (expense) - ) Net loss ) ) ) (a) All revenues are attributed to sales in Argentina. (b) Cost of sales includes depreciation, depletion and amortization. (c) Other includes stock-based compensation, property examination and exploration, reclamation and accretion, depreciation and other income (expenses). 17 Silver Standard Resources Inc. Notes to Consolidated Financial Statements For the three months ended March 31, 2010 (tabular amounts expressed in thousands of United States dollars unless otherwise stated) 12 SEGMENTED FINANCIAL INFORMATION (Cont’d) Substantially all of our earnings or losses for the three months ended March 31, 2009 were incurred in Canada.During the three months ended March 31, 2010, 100% of our silver concentrate production was sold to one customer (note 3(d)). Segmented assets by geographic location are as follows: March 31, 2010 December 31, 2009 Mineral property costs and property, plant and equipment Total assets Mineral property costs and property, plant and equipment Total assets $ Argentina Australia Canada Chile Mexico Peru United States 18
